IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. AP-77,028



                   BRITTANY MARLOWE HOLBERG, Appellant

                                              v.

                                   THE STATE OF TEXAS

ON DIRECT APPEAL FROM THE DENIAL OF APPELLANT’S MOTION FOR
     ORDER TO ARRANGE SECURE TRANSFER OF HOLBERG FOR
       NEUROIMAGING TESTING FILED IN CAUSE NO. 11492C
                 IN THE 251ST DISTRICT COURT
                      RANDALL COUNTY

       Per Curiam.

                                       OPINION

       This is a direct appeal of the denial of appellant’s motion for an order to arrange

secure transfer of appellant for neuroimaging testing filed in the 251 st District Court of

Randall County, Cause No. 11492C, styled The State of Texas v. Brittany Marlowe

Holberg. Appellant has now filed a notice “withdraw[ing] her appeal” of this ruling. The

appeal is, therefore, dismissed.

Do not publish
Delivered: January 15, 2014